11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of A.L.H., a child.         * From the County Court at Law
                                              of Brown County,
                                              Trial Court No. CV1411455.

No. 11-19-00003-CV                          * July 11, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed in part. Therefore, in accordance with this court’s
opinion, the cross-appeal filed by J.R.H., II is dismissed for want of
prosecution.    The costs incurred by reason of this cross-appeal are taxed
against J.R.H., II.